Appeal from an order of the Supreme Court, Schoharie County Special Term dismissing a petition under article 78 of the Civil Practice Act, whereby appellant sought to compel respondent to issue a license to him to sell Are and inland marine insurance for a named company. Petitioner, after applying for a license, had submitted to the required “personal written examination” which he had passed. Later, on August 20, 1952, after notice he appeared at a hearing held on the question of his trustworthiness (Insurance Law, § 114, subd. 4). The petition was returnable at Schoharie Special Term on October 10, 1952, and was opposed as premature on the ground that his application for á license was still pending, no determination having been made on the hearing of August 20th. On November 1, 1952, the court made a decision dismissing the petition upon the grounds urged. Upon the argument of the appeal it developed that, after said *926decision of the court respondent made a determination which denied the application for a license. Order unanimously affirmed, without costs. Present— Poster, P. J., Bergan, Coon, Halpern and Imrie, JJ.